Citation Nr: 1829580	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  08-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder and depressive disorder, not otherwise specified, claimed as post-traumatic stress disorder (a psychiatric disability).

2.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the June 2009 rating decision, the RO denied the claim of entitlement to a TDIU.  In the January 2014 rating decision, the RO granted service connection for a psychiatric disability, at a 10 percent disability rating, effective June 21, 2012.  

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In April 2016, the RO increased the rating evaluation for the service-connected psychiatric disability to a 30 percent disability rating, effective June 21, 2012.  Furthermore, the Veteran's claim of entitlement to an increased rating for hepatitis C was also increased to a 100 percent rating, effective March 27, 2014.  Since this constitutes a full grant of benefits sought, the appealed increased rating claim for hepatitis C is no longer before the Board for consideration.  However, since an increase to a 30 percent disability rating for the service-connected psychiatric disability is not representative of a total grant of the benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2011 and June 2017, the Board remanded the issues to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's symptoms for a psychiatric disorder manifest as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected psychiatric disability precludes him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for a psychiatric disability are not met.  38 U.S.C § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1 4.7, 4.126, 4.130, Diagnostic Codes (DCs) 9411, 9413, 9435 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for a Psychiatric Disability

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for evaluating a psychiatric disability, including an anxiety disorder, unspecified depressive disorder, and post-traumatic stress disorder, are found in the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, DCs 9411, 9413, 9435 (2017).  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  See Id. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 - 44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2017).

The Veteran is rated at 30 percent disabling for his psychiatric disability.  However, he asserts entitlement to an initial rating of 70 percent.  See December 2014 Correspondence from the Veteran.

After a review of the record, the Board finds the Veteran's psychiatric disability more nearly approximate a 30 percent rating.  The evidence of record reflects that the Veteran complained of, and/or manifested symptoms, such as chronic sleep impairment and disturbances, avoidance, depressed mood, anxiety, recurrent flashbacks, poor energy, and frequent problems with concentration.  See June 2013 VA examination (reflecting that the symptoms that were applicable to the Veteran's mental diagnoses, for VA rating purposes, included depressed mood, anxiety, and chronic sleep impairment.); see also September 2014 Psychiatric Medication Management Note (reflecting complaints, including and not limited to, lack of sleep for years; having short-term memory loss; and a re-emergence of memories from his past, such as Vietnam, with flashbacks and nightmares, where he woke up crying.); see, too August 2014 Psychology Individual Note (reflecting an assessment of continued anxiety, including nightmares of combat experiences and avoidance of triggers.); see, too May 2017 Psychiatry Medication Management Note (reflecting that the Veteran relayed feeling tired, and that he endorsed anxiety, had frequent 'crying spells", and still relives Vietnam at least once to twice a month.).

Notwithstanding his symptoms and reported complaints that are a result of his psychiatric disability, the overall evidence of record suggests that the Veteran was generally functioning satisfactorily.  For example, on mental status examination, his medical treatment records consistently documented that the Veteran generally presented good hygiene; coherent speech; no evidence of hallucinations; no evidence of suicidal or homicidal intent or ideation; was oriented to person, place, time and purpose; and was not a danger to self or others.  See e.g., June 2013 VA examination for PTSD; see also March 2014 Psychology Outpatient Note; see, too March 2015 Psychiatric Note (reflecting a clinician's assessment that the Veteran had good grooming; presented no acute emotional or physical distress; mood was pleasant; attitude was cooperative; appeared fatigued, awake, alert and oriented to person, place time and purpose; presented no evidence of delusions, mania or formal thought disorder; memory and concentration were grossly unimpaired; speech was spontaneous, with normal rate and normal volume; thought process was linear and sequential; thought content reflected no evidence of suicidal or violent ideation; did not appear to be in imminent danger to self or others; no psychomotor or retardation observed; and that judgment appeared to be sufficient for purpose of informed consent.); see, too May 2017 Psychiatry Medication Management Note (reflecting that the Veteran reported feeling tired but was in good spirits; he had a "pretty good mood most of the time, especially if he is able to keep in touch with his friends; he denied having any suicidal or homicidal ideation; and no other acute psychiatric symptoms that warranted emergent intervention were present.).`

The Board notes that there was one occasion in which the Veteran reported feeling homicidal.  See March 2014 Psychology Outpatient Note.  However, this appears to be an isolated incident that has not been shown to be a repeated pattern, nor has any other similar notation in any of his other medical treatment records been documented.  Furthermore, this March 2014 psychology outpatient note also reflects that the Veteran reported that he was angry, but had no plans, means, or intent to harm anyone.  Additionally, on mental status examination, the examiner noted that his mood was euthymic; affect was mildly irritable; speech was at normal rate and volume and clear and coherent; motor activity was within normal limits; memory was within normal limits; intellectual functioning had no deficits reported or noted; and that the Veteran denied hallucinations.  

Both June 2013 and June 2017 VA examination reports reflected that the functional impact of the Veteran's mental diagnoses could be best summarized as an occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  However, based on the overall medical evidence of record, the Board finds that the Veteran's disability picture is more reflective of as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, based on the frequency and duration of the symptoms and complaints identified above.

Summarily, the Veteran's psychiatric disability has not improved or worsened throughout the entire appellate period.  In this regard, a rating evaluation of 50 percent or higher is not warranted because there is no evidence of record to show that the Veteran underwent any periods of hospitalization due to his psychiatric disabilities.  Moreso, there is no evidence of record to indicate that the Veteran had suicidal or homicidal ideations, plan or intent, as noted above, or that he manifested symptoms, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; or impaired abstract thinking.  Finally, there is no evidence that shows that the Veteran has had difficulty with establishing and maintaining effective work and social relationships.  As a matter of fact, to the contrary, the probative evidence of record reflects that the Veteran reported that he is in a pretty good mood, especially if he can keep in touch with his friends.  See May 2017 Psychiatric Notes.  He also noted that he has some friends from his former employer, who go out to breakfast on Tuesdays and play golf with him.  Therefore, these examples suggests that the Veteran appears to have a functional relationship with others.  Therefore, an initial rating in excess of 30 percent is not warranted for the Veteran's service-connected psychiatric disability.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran is service-connected for hepatitis C, at a 100 percent disability rating, effective January 16, 2007; anxiety and depressive disorder, not otherwise specified (claimed as post-traumatic stress disorder), at a 30 percent disability rating, effective June 21, 2012; and hearing loss, at a non-compensable rating, effective June 21, 2012.  See June 2017 Rating Codesheet.  The Veteran's combined disability rating is 100 percent, effective January 16, 2007.  38 C.F.R. § 4.25 (2017).  

While the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

A separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the Veteran is already receiving a 100 percent scheduler rating for that disability.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this regard, the Board notes that the Veteran is already in receipt of a 100 percent disability rating for his service-connected hepatitis C.  Therefore, a TDIU cannot be awarded on the basis of his hepatitis C alone.  Rather, entitlement to a TDIU may only be considered on the basis of his other service-connected disabilities, including his psychiatric disability and hearing loss.

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities are significant enough to preclude him from maintaining or following a substantially gainful occupation.  The Veteran has not asserted, nor does the evidence of record show, that his hearing loss has rendered him unemployable.  However, the Veteran does assert that his mental disorder prevents him from following a substantial gainful occupation.  See April 2014 Notice of Disagreement.

The Veteran indicated that his last employment was as a machine repairman in February 2008.  See February 2009 VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability (TDIU Application).  The highest level of education he completed was 3 years of high school.  Id.  Although he obtained education and/or training as a machinist/machine repairman from 1968 to 1972, he reported that he has not had any other education or training since he became too disabled to work.  Id.  Additionally, the Veteran indicated that he has not attempted to obtain employment since he became too disabled to work.  Id.

In a June 2013 VA examination report for mental disorders, the Veteran reported that after his separation from service, he went back to a job at a machine shop, where he worked for 20 years.  He reported that he also worked as a bouncer/bartender, but that he would get into fights once per week.  The Veteran also indicated that he completed an apprenticeship program as a machinist, in which he switched machine shops several times.  Nonetheless, the VA examiner determined that his overall mild psychiatric condition does not render him unemployable.  See June 2013 VA examination.

In a June 2017 VA examination, the Veteran indicated that he worked as a journeyman machine repairman for 29 years.  He further stated that the has hepatitis C, which made it hard for him to go to work, and consequently, he decided to retire from his job at the age of 64.  The VA examiner, opined that the Veteran's service-connected disability of unspecified anxiety disorder does not in and of itself appear to result in appreciable occupational dysfunction.

Overall, there is no evidence of record to indicate that the Veteran's psychiatric disorder has made it difficult for him to find and/or maintain substantially gainful employment.  Rather, the probative evidence of record strongly suggests that his service-connected hepatitis C is a primary, contributing factor in his inability to be employable.  However, as noted above, he has already been compensated at a 100 percent disability rating for his service-connected hepatitis C.  Therefore, based on the foregoing, the preponderance of the evidence is against a finding that the Veteran is unemployable as a result of his psychiatric disability, and thus, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board notes that with respect to any duty to notify and assist, the Veteran has received all essential notices, has had a meaningful opportunity to participate in the development of his claim, and has not been prejudiced by any technical notice deficiency with respect to these issues on appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").


ORDER

Entitlement to an initial rating in excess of 30 percent for a psychiatric disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


